Title: From Thomas Jefferson to William McDonald, 7 December 1807
From: Jefferson, Thomas
To: McDonald, William


                        
                            Sir
                            
                            Washington Dec. 7. 07
                        
                        The paiment of 30. D. made by you to Capt. Shepherd for bringing two Cub-bears from New Orleans, according to
                            your letter of Nov. 20. to Genl. Dearborne, having been on my account, I now inclose you an order of the bank of the US.
                            at this place on that at Baltimore for that sum, and with my thanks present you my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    